 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     Shawn W. Miller, Esq.
 3   Nevada Bar No. 7825
     HAINES & KRIEGER, LLC
 4
     8985 S. Eastern Avenue, Suite 350
 5   Henderson, Nevada 89123
     Phone: (702) 880-5554
 6
     FAX: (702) 385-5518
 7   dkrieger@hainesandkrieger.com
     smiller@hainesandkrieger.com
 8

 9
     Attorneys for Plaintiffs,
     Timothy Ryan & Darlene Bedford
10
                    IN THE UNITED STATES DISTRICT COURT
11
                         FOR THE DISTRICT OF NEVADA
12
     TIMOTHY D. RYAN,                          Lead Case: 2:19-cv-00577-JCM-GWF
13                                             Member Case: 2:19-cv-00579-APG-NJK
                      Plaintiff,
14   v.
15
     EQUIFAX INFORMATION SERVICES,
     LLC; CARMAX AUTO FINANCE;                 STIPULATION AND ORDER
16                                             DISMISSING CONSOLIDTED ACTION
     PENNYMAC LOAN SERVICES LLC;
                                               WITH PREJUDICE AS TO USAA
     USAA FEDERAL SAVINGS BANK,
17                                             FEDERAL SAVINGS BANK
                      Defendants.
18

19   DARLENE S. BEDFORD,
20
                      Plaintiff,
21   v.

22   EQUIFAX INFORMATION SERVICES,
     LLC; CARMAX AUTO FINANCE;
23   PENNYMAC LOAN SERVICES LLC;
     USAA FEDERAL SAVINGS BANK,
24
                      Defendants.
25


                                         Page 1 of 2
 1
           TIMONTHY D. RYAN and DARLENE S. BEDFORD, Plaintiffs in the
 2

 3
     above captioned consolidated case, together with Defendant USAA Federal

 4   Savings Bank (“USAA”), collectively the “Parties,” hereby stipulate and agree
 5
     that Plaintiffs’ claims against USAA in the above-entitled consolidated action
 6
     shall be dismissed, with prejudice, in accordance with Fed. R. Civ. P. 41
 7

 8   (a)(2) as to USAA, and only as to USAA. Each party shall bear its own

 9   attorney's fees, disbursements, and costs of suit.
10         Dated: October 30, 2019.

11

12
     /s/Shawn W. Miller      .                     /s/Priscilla L. O'Briant    .
     Shawn W. Miller, Esq.                         Priscilla L. O'Briant, Esq.
13   Nevada Bar No. 7825                           LEWIS BRISBOIS BISGAARD &
     HAINES & KRIEGER, LLC                         SMITH LLP
14
     8985 S. Eastern Avenue                        6385 S. Rainbow Boulevard
15   Suite 350                                     Suite 600
     Las Vegas, Nevada 89123                       Las Vegas, NV 89118
16
     Attorney for Plaintiffs                       Attorney for Defendant,
17   Timothy Ryan & Darlene Bedford                USAA FEDERAL SAVINGS BANK

18

19                                        ORDER
20
           IT IS SO ORDERED.
21

22
                                           ___________________________________
23                                         UNITED STATES DISTRICT JUDGE

24

25
                                                      October 31, 2019
                                           DATED: ___________________________


                                          Page 2 of 2
